ON MOTION FOR REHEARING. ROBERTS, C. J. Appellant, in a motion for rehearing, contends that the statutes construed by the court in the original opinion herein were taken from Missouri, and that this court is bound by the construction given such statutes by.the highest court-of that state at the time of such adoption. It is true a large portion of our Code of Civil Procedure and many of our statutes were taken from Missouri, but the sections under consideration in the original opinion herein were not. Sections 4225, 4226, and 4228, Code 1915, are exact copies of four paragraphs of rule 29 of the rules of practice prescribed for the 'district courts of New Mexico b'y the territorial Supreme Court, adopted August 26, 1893. The rule and the sections of our Code differ materially from the provisions found in this regard in the statutes of Missouri; hence there is no justification for the contention that these sections of the Code were taken from that state. Section 5424, Code 1915, prescribing the rules of statutory construction, was first adopted by the territorial Legislature February 12, 1880, and is almost an exact copy of similar provisions found in the Code of Iowa of 1851 on page 6, with the exception of the seventh subdivision of our section 5424, which does appear, however, in language of similar import on page 337 of the Code of Iowa of 1851 as section 2513. The later Code of 1873 of Iowa shows this provision as to the computation of time under the head of “Construction of Statutes," as subsection 23, in the same identical language as is subsection 7. It is very evident that the act of February 12, 1880, was copied from the Iowa statute. Section 3226, Revised Statutes of Missouri of 1879, prescribing the rules óf statutory construction, is altogether different. In the case of German Savings Bank v. Cady, 114 Iowa, 228, 86 N. W. 277, the Supreme Court of that state, in speaking of the time within which a motion for a new trial must be filed, said: “In computing the three days within which the motion is to be filed, Sunday is not to be excluded, nor days on which the court is not in session by reason of a recess.” For the reasons stated, we adhere to our former opinion. Hanna, J., concurs. Parker, J., being absent, did not participate in this opinion.